DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Claim 2-3, 5 are cancelled.
Claim 14 is newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub 2016/0162245) in view of Choi (US Pub 2014/0111530) referred to as Choi530 and Lin et al (US Pub 2008/0238895).

With respect to claim 1, Choi discloses a multi-display device including a plurality of display devices daisy-chained together (see fig. 1; par 0016; discloses FIG. 1 is a diagram illustrating examples of a video wall system; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), wherein each of the plurality of display devices includes an image output controller (see fig. 2; controller 170; par 0020; discloses FIG. 2 is an internal block diagram of an individual display apparatus 100 constituting a video wall system according to an embodiment of the present invention) configured to select whether or not to delay an input video signal by a predetermined period according to a position of an adjacent display device of the plurality of the display devices (see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well); 
Choi discloses wherein the image output controller delays the image (see fig. 2; controller 170; see par 0027; discloses The controller 170 may perform de-multiplexing, image/voice signal processing, etc., output an image to the display module 180, and then output voice to the audio output unit 185.see par 0061; discloses when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image); Choi discloses wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, the image output controller delays the input video signal by the predetermined period, to thereby output the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose the image output controller further includes a delay circuit including a frame memory configured to store data for a predetermined period, the delay circuit configured to produce the output signal by delaying the input 
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses the image output controller further includes a delay circuit including a frame memory configured to store data for a predetermined period, the delay circuit configured to produce the output signal by delaying the input video signal by the predetermined period,(see fig. 4; storage unit 130; par 0033; discloses the signal input controller 110 stores an image signal input from the image processor 200 in the storage unit 130 and outputs the image signal to the display module 300 after a delay. At this time, the signal input controller 110 delays the image signal as much as a delay time value set in the delay setting unit 120 and then outputs the image signal to the display module 300.) and a switch coupled to the delay circuit, the switch configured to receive the output signal that is delayed from the delay circuit and supply the input video signal that is input to the display device to the delay circuit according to the selected result (see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); Moreover, Lin further discloses in different embodiment where the delay circuit may be housed in the timing controller and the timing controller may transmit delayed load signal to corresponding source drivers  or where the source driver may perform the delay for itself (see par 0046; discloses When the point-to-point manner is applied, the delay information can also be generated at the timing controller side. Thus, the delay module 620 of FIG. 7 and the delay module 420 of FIG. 5 can be installed in the timing controller and delay the load signal before the load signal is outputted to the column drivers; see par 0045; discloses the column drivers CD.sub.1-CD.sub.10 delay the load signal after receiving the load signal from the timing controller, and do not need to output the delayed load signal to other column drivers.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the visible step difference between the images output by the first and second display apparatuses.

With respect to claim 4, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix so that a position of each of the plurality of display devices is defined a line number and a column number of the matrix, (Choi; see par 0068; discloses as illustrated in FIG. 1(a), for a video wall system with arrangement corresponding to a matrix formation of two rows and two columns,) and wherein each of the plurality of display devices is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when each of the plurality of display devices is disposed at a position changeable in the line number (Choi; see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0068; discloses a corresponding display apparatus may receive an input image signal, a control signal, etc. from a display apparatus adjacent thereto and bypass the input image signal, the control signal, etc. to another display apparatus adjacent thereto).

With respect to claim 6, Choi discloses a control method for each of a plurality of display devices daisy-chained together to constitute a multi-display device, the control method comprising(see par 0003; discloses invention relates to a video wall system and an operating method thereof, and more particularly to a video wall system and an operating method thereof; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), 
selecting whether or not to delay an input video signal by a predetermined period according to a position of an display device  of the plurality of display devices(see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well;);
wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, delaying the input video signal by the predetermined period, outputting the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;(see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); Moreover, Lin further discloses in different embodiment where the (see par 0046; discloses When the point-to-point manner is applied, the delay information can also be generated at the timing controller side. Thus, the delay module 620 of FIG. 7 and the delay module 420 of FIG. 5 can be installed in the timing controller and delay the load signal before the load signal is outputted to the column drivers; see par 0045; discloses the column drivers CD.sub.1-CD.sub.10 delay the load signal after receiving the load signal from the timing controller, and do not need to output the delayed load signal to other column drivers.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the visible step difference between the images output by the first and second display apparatuses.


With respect to claim 7, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 8, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 9, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one of the at least two rows, is configured to output the input video signal delayed by the (Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 10, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 11, Choi discloses a control method for each of a plurality of display devices daisy-chained together to constitute a multi-display device, the control method comprising(see par 0003; discloses invention relates to a video wall system and an operating method thereof, and more particularly to a video wall system and an operating method thereof; par 0067; discloses Display apparatuses included in a video wall system according to an embodiment of the present invention may be daisy chained to adjacent display apparatuses), 
see par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus; par 0056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); see par 0073; discloses the predetermined time may be automatically set according to an arrangement position of each respective display apparatus; see par 0042-0044 as well;);
wherein when the adjacent display device is disposed in a lower direction than each of the plurality of display devices, in each display device, delaying the input video signal by the predetermined period, outputting the input video signal delayed by the predetermined period (par 0056; discloses  in a tile mode in which the upper display apparatus and the lower display apparatus divide and display one image, a time difference may be generated between time points when images are turned on by a lowermost end of the upper display apparatus and an uppermost end of the lower display apparatus, as illustrated in FIG. 3(b). The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM); par 0066; discloses a corresponding display apparatus may display an image with a time delay corresponding to n times of the predetermined time T according to an order (n) of the corresponding display apparatus disposed below the uppermost display apparatus;);
Choi doesn’t expressly disclose supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;
In the same field of endeavor, Choi530 discloses system and method for buffering a signal delay between display devices in a multi-display environment (see par 0003); Choi530 discloses supplying the input video signal into the delay circuit, and delaying the input video signal from the switch;(see fig. 4; signal input controller 110; see par 0035; discloses the storage unit 130 stores and outputs an image signal according to the control of the signal input controller 110. Here, the storage unit 130 stores the image signal input from the signal input controller 110 according to the control of the signal input controller 110 and outputs the image signal to the signal input controller 110);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi to use a storage unit and a signal input controller to delay the image data in a manner disclosed by Choi530 in order to delay the image data such that image data is properly displayed across plurality of displays;
Choi as modified by Choi530 discloses the delay of image data is performed by the display device for itself (Choi; see par 0066);
Choi as modified by Choi530 don’t expressly disclose outputting the input video signal delayed by the predetermined period to the adjacent display device;
In the same field of endeavor, Lin discloses a display device and method for delaying a load signal used for outputting video signal (see par 0008; discloses the timing controller 100 transmits a load signal S.sub.LOAD to the column drivers CD.sub.1-CD.sub.N with a bus-type interface. The load signal S.sub.LOAD is utilized to trigger the column drivers CD.sub.1-CD.sub.N to output video data); Lin discloses plurality of column drivers connected in cascade manner where each driver comprises a delay circuit and outputs the delayed signal to the next adjacent driver (see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver); Moreover, Lin further discloses in different embodiment where the delay circuit may be housed in the timing controller and the timing controller may transmit delayed load signal to corresponding source drivers  or where the source driver may perform the delay for itself (see par 0046; discloses When the point-to-point manner is applied, the delay information can also be generated at the timing controller side. Thus, the delay module 620 of FIG. 7 and the delay module 420 of FIG. 5 can be installed in the timing controller and delay the load signal before the load signal is outputted to the column drivers; see par 0045; discloses the column drivers CD.sub.1-CD.sub.10 delay the load signal after receiving the load signal from the timing controller, and do not need to output the delayed load signal to other column drivers.)
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Choi as modified by Choi530 to delay the display signal using a prior display controller and output the delayed signal to the next adjacent display as disclosed by Lin in order to achieve the predictable result of reducing the 

With respect to claim 12, Choi as modified by Choi530 and Lin further discloses wherein the plurality of display devices are aligned in a matrix defined by at least two rows and at least one column (Choi; see fig. 5; discloses the plurality of display device are arranged in three rows and one column), and wherein a first display device of the plurality of display devices, which is disposed at a first row being any one of the at least two rows, is configured to output the input video signal delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at a second row different from the first row (Choi; see par 0061; discloses in the video wall system according to an embodiment of the present invention, when the first and second display apparatuses 100a and 100b display divided images obtained by dividing one image, the second display apparatus 100b may output an image with a time delay corresponding to a predetermined time after the first display apparatus 100a outputs an image).

With respect to claim 13, Choi as modified by Choi530 and Lin further discloses wherein the first display device is configured to output the input video signal not delayed by the predetermined period as the output signal to the adjacent display device when the adjacent display device is disposed at the first row (Choi; see par 056; discloses The liquid display module (LCM) displays an image in units of gate lines, and thus a time difference may not occur when the image is embodied between right and left portions of the liquid display module (LCM).).

With respect to claim 14, Choi as modified by Choi530 and Lin further discloses wherein the input video signal delayed by the predetermined period is not used in each its own display device, and other video signal without any delay than the input video signal delayed by the predetermined period is used in each its own display device for display (Lin; see par 0029; discloses the delay modules DE.sub.1-DE.sub.N are used for receiving the load signal, delaying timing of the received load signal for a predetermined time and then outputting the delayed load signal to the next column driver; the column driver CD.sub.1 is coupled to the timing controller 310 and thereby receives the load signal S.sub.LOAD0 outputted by the timing controller 310. The delay module DE.sub.1 of the column driver CD.sub.1 delays timing of the load signal S.sub.LOAD0, and then outputs a load signal S.sub.LOAD1 to the column driver CD.sub.2. By the same operation, the delay module DE.sub.2 delays timing of the load signal S.sub.LOAD1, and then outputs a load signal S.sub.LOAD2 to the column driver CD.sub.3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been fully considered however they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1, 6, 11 applicant’s representative argued that the cited reference fails to disclose the claimed invention; However examiner respectfully 
Further applicant’s representative argued that Choi in view of Lin fails to disclose outputting the input video signal delayed by the predetermined period to the adjacent display device; more specifically applicant’s representative argued that Lin discloses load signal, not a video signal, is output to a column driver;
However examiner respectfully disagrees with applicant’s arguments and maintains that the Choi in view Choi530 and Lin renders the claimed invention obvious; Choi discloses plurality of display device connected in a daisy-chained connection; where plurality of display device displays a combined image/video. Choi discloses delaying the video signal for a display device when the display device is positioned below another display device (see par 0062); Choi doesn’t expressly disclose the process of delaying the video image is performed by the upper display device and transmits the delayed video signal to the lower positioned displayed device such that the lower positioned display device doesn’t need to delay the video signal and can directly display the delayed video. Therefore in the present application, the process of delaying the video signal is performed by the display device that is adjacent to the display device that needs the delayed video signal. Whereas in Choi’s invention the process of delaying the video signal is performed by the display device itself that needs the delayed video signal;
Lin’s invention is directed towards a display device comprising timing controller connected to plurality of source drivers that are in daisy-chained connection. The first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624